Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1-11 and 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a device for positioning a semiconductor die in a wafer prober, the device comprising a carrier plate, a clamp on a front surface of the carrier plate, and a frame shell, the dimensions of the carrier plate matching a standard geometry required by the wafer prober for receiving a semiconductor wafer to be probed by the wafer prober, the clamp being reversibly movable against a force of an elastic element between an open position and a closed position, the clamp being adapted for fixing the die on the carrier plate in the closed position and for releasing the die in the open position, the clamp comprising a first rectangular frame adapted for receiving the die in a first rectangular area surrounded by the first rectangular frame, the frame shell comprising a base element fixed to the front surface and a second rectangular frame fixed to the base element, the second rectangular frame being stacked on the base element, the first rectangular frame being received between the base element and the second rectangular frame and being movable relative to the frame shell along a degree of freedom parallel to the front surface, the frame shell having, when receiving the first rectangular frame, an overall thickness of less than an overall wafer thickness specified by the standard geometry, the device being adapted for simultaneously receiving the die in the first rectangular area and a second rectangular area surrounded by the second rectangular frame, the first rectangular frame being adapted for fixing the simultaneously received die on the carrier plate in the closed position by pressing the die against the frame shell in combination with all other elements in claim 1.

Regarding claims 2-11 and 14-20, the claims are allowed as they further limit allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858